FILE COPY




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2021

                                      No. 04-21-00119-CV

                                      David W. HOWELL,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 20-593
                           Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
         On May 13, 2021, we struck Appellant’s brief for failing to comply with requirements of
the Texas Rules of Appellate Procedure. See, e.g., TEX. R. APP. P. 38.1. We ordered Appellant
to file an amended brief that fully complied with the applicable rules. See id. R. 9.4, 9.5, 38.1.
       Appellant timely filed an amended brief, but it does not fully comply with the applicable
rules. For example, the citations to the record do not include page numbers for either the clerk’s
or reporter’s records. Given the citation and other defects, the amended brief does not include
Rule-compliant versions of the following:
           Statement of Facts.
           Argument, or
           an Appendix.
See id. R. 9.4, 9.5, 38.1.
       We recognize Appellant is acting pro se on appeal. But “a pro se litigant is held to
the same standards as licensed attorneys and must comply with applicable laws and rules of
procedure.” Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas 2004, pet.
denied).
       Nevertheless, despite the amended brief’s defects, we are not ordering Appellant to file a
second amended brief. However, the submission panel may determine that Appellant has waived
one or more issues due to inadequate briefing if the noted deficiencies are not corrected prior to
                                                                               FILE COPY

submission. See Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 (Tex. App.—
Houston [14th Dist.] 2008, no pet.) (briefing waiver).
      Appellees’ brief is due on June 18, 2021. See TEX. R. APP. P. 38.6(b).



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court